SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1129
CA 14-02155
PRESENT: SCUDDER, P.J., SMITH, CARNI, LINDLEY, AND VALENTINO, JJ.


CARLA L. MURA, NOW KNOWN AS CARLA L. PICCARRETO,
PLAINTIFF-RESPONDENT.

                      V                              MEMORANDUM AND ORDER

DAVID JAMES MURA, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


FRANK A. ALOI, ROCHESTER, FOR DEFENDANT-APPELLANT.

MAUREEN A. PINEAU, ROCHESTER, FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Monroe County (Richard
A. Dollinger, A.J.), entered May 30, 2014 in a divorce action. The
order denied defendant’s motion seeking, inter alia, leave to renew
his opposition to plaintiff’s application for child support arrears.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same memorandum as in Mura v Mura ([appeal No. 1] ___ AD3d ___
[Nov. 20, 2015]).




Entered:    November 20, 2015                      Frances E. Cafarell
                                                   Clerk of the Court